Citation Nr: 0705461	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-15 301	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for residuals of a heart 
attack.

3.	Entitlement to service connection for high cholesterol.

4.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
tinea versicolor and erythema multiforme.   

5.	Entitlement to nonservice-connected pension benefits, to 
include under the provisions for a special monthly pension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service during World War II, 
from June 1943 to December 1945. 

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Roanoke, 
Virginia, which denied service connection for hypertension,                  
a heart attack, high cholesterol and tinea versicolor and/or 
erythema multiforme.  Also denied was a claim for special 
monthly pension (SMP) benefits.  

Records show a prior, June 1946, RO rating decision had 
denied an original claim for service connection for residuals 
of a fungal infection involving the ears.  The veteran did 
not appeal that decision, so it became final and binding on 
him based on the evidence then of record.  See 38 C.F.R. §§ 
3.104, 20.200, 20.1103.  A March 1955 RO decision reopened 
the 1946 claim and considered it on a more comprehensive 
basis - as inclusive of a skin rash or fungus involving not 
only the ears, but also the arms and body.  The RO still 
denied the claim, however, including with respect to then 
recently diagnosed tinea versicolor, erythema multiforme.  
Following notification of that denial, the veteran again did 
not appeal, so that March 1955 decision also became final and 
binding on him based on the evidence then of record.  So new 
and material evidence is required to reopen this clam before 
it can be readjudicated on the full merits.  See 38 C.F.R. § 
3.156(a).  And this claim has accordingly been characterized 
as a petition to reopen.

The October 2004 rating decision on appeal only considered 
the veteran's entitlement to SMP benefits, whereas his 
January 2004 claim contemplated as well a more conventional 
nonservice-connected pension claim (based on his purported 
permanent and total disability under 38 C.F.R. § 3.342).  So 
the Board is likewise evaluating this issue on this more 
expanded basis than did the RO.   


The Board will presently decide the veteran's claims for 
service connection for hypertension, residuals of a heart 
attack, and high cholesterol.  Unfortunately, though, further 
development of the record is required pertaining to the 
petition to reopen his claim for a skin disorder, and 
concerning his claim for nonservice-connected pension 
benefits.  So these claims are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify him if further action is required on his part 
concerning these claims.


FINDINGS OF FACT

1.	The veteran has been provided with detailed and thorough 
notice as to the evidence required to substantiate his claims 
for service connection for hypertension, residuals of a heart 
attack and high cholesterol, including an explanation of 
whose responsibility -- his or VA's, it was to obtain that 
evidence and information.  Moreover, VA also has fulfilled 
its duty to assist him in obtaining evidence relevant to the 
disposition of these claims.  

2.	The veteran's hypertension did not first manifest to a 
compensable degree within one year of his separation from 
military service, and there is no competent medical evidence 
otherwise suggesting this condition is due to service.

3.	There is no competent evidence indicating the veteran's 
1980 myocardial infarction (i.e., heart attack) was 
etiologically related to his military service.

4.	The veteran's elevated cholesterol amounts to a laboratory 
finding that does not indicate a disease or injury that may 
be considered a disability for VA purposes.




CONCLUSIONS OF LAW

1.	The veteran's hypertension was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

2.	The veteran's heart attack, and residuals of it, were 
not incurred or aggravated during service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.	The veteran's high cholesterol was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.


As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above requirement for providing 
content-specific VCAA notice to a claimant pertaining to the 
specific benefit he seeks to establish, as well as notice 
that is timely sent in relation to the adjudication process 
as a whole,       the RO has provided the veteran with 
comprehensive March and June 2004 notice letters while this 
appeal was pending.  It warrants mention initially, that 
these relevant notice documents were timely sent.  In 
Pelegrini II, the Court defined timely notice as consisting 
of a sequence of events in which the notice precedes the 
initial adjudication of the claim under review.  Here, the 
March 2004 notice letter, which addressed, in part, the 
claims for a heart condition and high cholesterol,     and 
June 2004 letter pertaining to the hypertension claim, each 
were issued prior to the October 2004 rating decision on 
appeal.  This is consistent with the above-referenced 
criteria for timely notice.  See Pelegrini II, 
18 Vet. App. at 119-20.     See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

Moreover, when evaluating the content of the notice 
information provided, this also satisfied the applicable 
standard, such that each element set forth in the Pelegrini 
II decision as to what constitutes adequate VCAA notice was 
effectively met.        Both the March and June 2004 
correspondence explained to the veteran the   general 
requirements for a valid claim for service connection, 
including that for cardiovascular disabilities involving what 
was considered a "chronic disease" presumptive service 
connection was available for a condition incurred within     
one-year of service discharge.  The March 2004 letter 
indicated that his claimed elevated cholesterol was not 
deemed a disability for VA purposes, and that he needed to 
identify what disability, if any, he had developed due to 
high cholesterol.  The veteran therefore has been notified as 
the additional evidence required to substantiate his claims, 
the first element of notice prescribed in Pelegrini II.



Per the second and third elements of the Pelegrini II 
analysis, the veteran has been appropriately informed as to 
each claim of the shared obligation between VA and himself to 
obtain further medical evidence, including that VA would 
undertake reasonable efforts to assist in obtaining any 
additional remaining medical records, employment records, or 
other Federal records.  See Quartuccio v. Principi,            
16 Vet. App. 183, 186-87 (2002).  Copies of VA Form 21-4142 
(Authorization and Consent to Release of Information) were 
enclosed upon which he could identify  any additional 
relevant sources of records from private treatment providers.  

The RO's March 2004 letter on the claims for service 
connection for a heart attack, and high cholesterol, and June 
2004 notice correspondence referring to claimed hypertension, 
each further included language stating that if there was any 
other evidence or information that the veteran believed would 
support his claim, to please inform the RO of this.  Also 
stated was that if he had any evidence in his possession that 
pertained to his claim, to please send it to that agency.  So 
the fourth and final "element" of comprehensive VCAA notice 
was likewise met.

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

Furthermore, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The RO has obtained the veteran's 
service medical records (SMRs), outpatient clinical records 
from the Richmond VA Medical Center (VAMC), and records from 
a private hospital and various private treating physicians.  
The veteran has provided to the RO a June 2004 personal 
statement, and several lay statements from other individuals.  
He has not at any point requested the opportunity to testify 
at a hearing in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Laws, Regulations and Analysis

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as cardiovascular 
disease (including hypertension), will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).
In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is unfavorable, 
then service connection must be denied.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.	Hypertension

Based upon review of the medical evidence of record, the 
preliminary criteria for service connection of a current 
disability is demonstrated through findings set forth in 
clinical records from the Richmond VAMC, initially noted in a 
May 2001 report and then through consistent subsequent 
reports of similar blood pressure readings that were 
sufficiently elevated to meet the minimum regulatory 
definition for hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (defining "hypertension" as 
diastolic blood pressure predominantly 90-mm or greater, or 
isolated systolic hypertension with systolic blood pressure 
predominantly 160-mm or greater with diastolic reading less 
than 90-mm).  So the determinative issue in considering the 
claim for service connection for hypertension is whether it 
is medically attributable to military service.

In evaluating this issue as to the likely etiology of a 
hypertensive condition,           all relevant evidence from 
service to the present has been reviewed.         Concerning 
first the evidence during military service, the SMRs are 
absent for indication of hypertension.  The blood pressure 
reading taken on a December 1945 examination for purposes of 
separation from service was that of 112/62 
(systolic/diastolic), which was essentially normal.  There is 
also no record of any evaluation or treatment for 
hypertension to a compensable degree within 1-year of 
service, the timeframe within which such condition may be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, it must 
be established through competent medical evidence that the 
essential element of causal nexus has been satisfied.  See 38 
C.F.R. § 3.303(d); Hickson v. West, 12 Vet. App. 247, 253 
(1999) (medical nexus requirement for service connection 
consists of a link between current disability and an 
identifiable in-service disease or injury).  

The next record which shows a possible manifestation of the 
condition claimed is that of a March 1980 report of the 
veteran's hospitalization at a private facility, following 
what was diagnosed as an acute myocardial infarction.  It was 
observed during the course of his treatment that he had a 
blood pressure reading of 130/86, which is a pre-hypertensive 
reading.  Subsequent VA outpatient records,                 
as mentioned, substantiate an existing hypertension 
condition.  Upon consideration of these findings, each 
pertained to the continuing diagnosis and treatment of the 
veteran's hypertension, but did not express an opinion as to 
etiology of the same condition.  There is also no indication 
of the onset of hypertension in service, or otherwise 
suggesting that this condition first diagnosed several years 
post-service began during that timeframe.  Accordingly, there 
is no competent evidence linking the condition claimed to the 
veteran's service, that would effectively substantiate this 
particular claim on appeal.     

B.	Heart Attack

The veteran's medical history is inclusive of the March 1980 
hospitalization report following what was then diagnosed as 
an acute diaphragmatic myocardial infarction.  He has since 
undergone continued monitoring at the Richmond VAMC since at 
least 2001 for any possible residuals of that 1980 myocardial 
infarction, including EKG testing and ongoing assessment to 
determine the status of diagnosed cardiovascular disease.  

But insofar as the cause of this claimed condition, and its 
associated residuals, the competent and probative evidence 
again does not indicate the veteran's heart problems are 
attributable to his military service.  The record of the 1980 
hospitalization itself mentions as a likely precipitating 
factor for the myocardial infarction his arteriosclerotic 
heart disease, and furthermore that the only "major risk 
factor" for his heart disease was his cigarette smoking - 
which he reportedly has since quit.  His SMRs are absent for 
indication of any 


cardiovascular condition, and indeed there is no evidence of 
record prior to 1980 of complaints (e.g., relevant symptoms) 
or treatment for a heart condition, or otherwise relating 
this condition to his military service.

C.	High Cholesterol

The veteran is also seeking service connection for a 
disability claimed as elevated cholesterol.  His medical 
background at the Richmond VAMC confirms he has had repeated 
high cholesterol readings since May 2001.  He has been 
followed on a continuous basis for hyperlipidemia, indicating 
excessive fats or lipids in his blood.  This, too, is another 
means of characterizing the extent of the ongoing elevated 
cholesterol findings. 

But this notwithstanding, elevated cholesterol and 
hyperlipidemia are mere laboratory findings and are not 
considered disabilities for VA compensation purposes.  See 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results rather than 
disabilities, and are therefore not appropriate entities for 
the rating schedule to address).  It also warrants mentioning 
that, as a general matter, the term "disability" for VA 
purposes refers to a condition which has been deemed to 
result in impairment to the claimant's earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this 
instance, there is no indication of an identifiable disorder 
with such an impact upon earning capacity.  

Hence, the veteran's claimed elevated cholesterol does not 
constitute a current disability for which service connection 
may be granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223,  
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997).

It still merits consideration as to whether there is an 
underlying medical condition which is associated with high 
cholesterol that would substantiate the existence of an 
actual disability.  This is accordance with the principle 
that VA will generally apply a liberal construction in 
determining what issues were raised by a claimant as the 
basis for his appeal.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) ("VA's statutory 'duty to assist' must extend 
this liberal reading [of the questions presented for 
adjudication] to include issues raised in all documents or 
oral testimony submitted prior to the BVA decision."), 
citing Myers v. Derwinski,           1 Vet. App. 127, 129 
(1991).  See too, Kalman v. Principi, 18 Vet. App. 522,      
524 (2004); Gomez v. Principi, 17 Vet. App. 369, 373 (2003).  
Here, the claimed high cholesterol condition has a reasonable 
possibility of association with his current monitoring and 
treatment for cardiovascular disease.  As indicated in 
conjunction with his preceding claim, however, the underlying 
condition of cardiovascular disease has not been attributed 
by competent medical evidence to service either, and thus 
does not provide an independent basis for establishing a 
relationship between a present disability and military 
service.

Conclusion

In its consideration and adjudication of the above claims, 
the Board has also taken into account the veteran's 
assertions.  However, inasmuch as he is a layman,          he 
does not have the requisite medical training and expertise to 
offer a probative opinion on a medical question, to include 
the diagnosis of a current disability and/or an assessment as 
to whether an already diagnosed disorder is etiologically 
related to military service.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).     

For these reasons and bases, the preponderance of the 
evidence weighs against     the veteran's claims for service 
connection for hypertension, a heart attack,           and 
high cholesterol.  So the benefit-of-the-doubt doctrine is 
not for application,  and the claims must be denied.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102.              See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for hypertension is denied.

The claim for service connection for a heart attack is 
denied.

The claim for service connection for high cholesterol is 
denied.


REMAND

Initially, as mentioned, the VCAA was signed into law 
effective November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

The veteran thus far has received comprehensive notice with 
regard to several of the essential provisions of the VCAA's 
duty to notify and assist, as it pertained to the issues 
remaining on appeal, consisting of the petition to reopen a 
claim for service connection for tinea versicolor and 
erythema multiforme, and entitlement to nonservice-connected 
pension benefits.  This notice has included explanation as to 
the general type of additional evidence necessary to 
substantiate the claims, and the mutual obligation between VA 
and the veteran himself to obtain further evidence. See 
Quartuccio v. Principi, 16 Vet. App. at 186-87.  But he has 
not yet received notice of the disability rating and 
effective date elements of his claims,                   in 
accordance with the holding in Dingess/Hartman.  So he should 
be provided       a supplemental notice letter providing a 
discussion of these specific elements.

Moreover, the Court has recently set forth significant 
precedent caselaw with regard to the content VCAA notice that 
must be provided in connection with a petition to reopen, and 
of which the veteran has not yet been provided. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence     as the 
pre-requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that case --         
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  In 
providing notification of the requirement of "material" 
evidence, VA must consider the basis for the previous denial 
and provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial (including the general 
"elements" of a valid claim for service connection of 
evidence of a current disability, competent evidence of in-
service incurrence or aggravation, and a medical nexus 
between the current disability and service, as defined in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table)).  Additionally, it is required 
that the claimant receive information as to the definition of 
"new" evidence with reference to his claim.  

The Court further held in the Kent decision that failure to 
describe what would constitute "material" evidence in 
almost all circumstances will have a prejudicial effect upon 
the adjudication of the claim, and thus, the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.

In determining the content of the notice information that 
must be provided in regard to his petition to reopen a claim 
for a dermatological condition, it warrants discussion first 
that the RO's June 1946 rating decision adjudicated and 
denied an original claim for service connection for residuals 
of a fungal infection of the ears.  This decision then became 
final since no action was then undertaken to appeal it.  See 
38 C.F.R. §§ 3.104, 20.200.  Then in March 1955, the RO 
reopened the prior 1946 decision, and considered the more 
expansive claim of service connection for a skin rash or 
fungus of the ears, arms and body.  It was then observed that 
the newly received evidence set forth a diagnosis of tinea 
versicolor, and erythema multiforme, although there was no 
evidence to indicate these conditions were associated with 
service.  So the essential basis for the denial was the lack 
of evidence of medical nexus.  This decision was not 
appealed, and become final       on the merits.    

Based upon with the holding in Kent, the veteran must 
received adequate VCAA notice informing him that "material" 
evidence to substantiate his claim is that which tends to 
prove the medical nexus element, and that "new" evidence 
consists of additional evidence not previously of record on 
this essential element.                     As mentioned, the 
absence of an explanation of what constitutes "material" 
evidence, in particular, is presumed to have a prejudicial 
effect upon the adjudication process.  Thus, on remand, the 
additional VCAA notice letter provided to the veteran must 
include a case-specific definition of "new and material" 
evidence as it pertains to his petition to reopen.

The Board also finds that further development is required to 
supplement the record with respect to the veteran's claim for 
nonservice-connected pension benefits, including under the 
additional provisions for special monthly pension.  

Regarding initially entitlement to pension benefits on a more 
general basis due to impairment of employment capacity, 38 
U.S.C.A. §§ 1521(a) provides that a disability pension is 
payable to a veteran with service of 90 days or more            
during a period of war, and who is deemed permanently and 
totally disabled        due to nonservice-connected 
disability not the result of willful misconduct.            
Whether permanent and total disability is held to exist is to 
be determined that the claimant has a disability which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1502(a)(4).  


Permanence of total disability also takes into account 
whether such impairment         is reasonably certain to 
continue throughout the life of the disabled person.            
See 38 C.F.R. §§ 3.340(b), 3.342.

A relatively recent amendment to 38 U.S.C.A. § 1502, further 
provides that a claimant will be considered permanently and 
totally disabled if he is a patient in a nursing home for 
long-term care due to disability, or is otherwise determined 
to be disabled for purposes of receipt of Social Security 
Administration benefits.            See Pub. L. No. 107-103, 
Sect. 206(a), 115 Stat. 990 (Dec. 27, 2001), since codified 
at 38 U.S.C.A. § 1502(A)(1)-(2).

In this case, the veteran clearly meets the preliminary 
criteria of at least a 90-day interval of service during a 
period of war.  However, the record currently does not 
establish the extent to which he has occupational impairment 
as the result of various current medical conditions, 
including those disorders he has identified as affecting 
overall functional capacity of hypertension, cardiovascular 
disease and any continuing health condition due to a 1980 
myocardial infarction.  So the veteran should have the 
opportunity to undergo a VA general medical examination,            
to evaluate whether his present conditions have caused him to 
become permanently and totally disabled within the meaning of 
the applicable regulatory criteria.          See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record, if VA determines it is 
necessary to decide the claim).   

Additionally, the veteran is seeking to establish entitlement 
to special monthly pension, which necessarily involves 
consideration for pension benefits due to        the need for 
aid and attendance, the criteria for which are set forth 
under 38 C.F.R. §§ 3.351(c) and 3.352(a), or otherwise based 
on housebound status as defined in             38 C.F.R. § 
3.351(d).  For general purposes, the prerequisite for an 
award of SMP based on housebound status is the existence of a 
permanent and total disability rating, plus additional 
disability ratable at 60 percent or more.  See 38 U.S.C.A.        
§ 1521(e); 38 C.F.R. § 3.351(d)(1).  However, 38 U.S.C.A. § 
1513(a) prescribes that veterans 65 years of age and older 
who meet the initial service requirements may be entitled to 
pension at the rates prescribed under section 1521 (to 
include,  for instance, at the housebound rate) under 
conditions other than the permanent and total disability 
requirement.  The Court has since clarified in Hartness v. 
Nicholson, 20 Vet. App. 216 (2006) that the application of 
section 1513(a) for a veteran           65 years of age and 
older, permits the exclusion of the permanent and total 
disability requirement in determining entitlement to pension.  
In the current case, section 1513(a) applies, so it is not 
required that the veteran receive permanent and total 
disability to obtain SMP benefits.

The evidence obtained so far related to whether any of the 
objective criteria for SMP are met, includes the April 2004 
reports of various treatment providers at Richmond VAMC 
indicating that the veteran did not appear to be 
significantly limited in the ability for participation in 
activities of daily living.  In order to acquire any more 
recent information on this subject, the VA physician 
conducting the above-requested general examination should 
comment further on the veteran's general functional capacity 
-- in addition to the ability to participate in a 
substantially gainful occupation, to the extent helpful in 
resolving the issue of entitlement to SMP benefits.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the veteran's petition to reopen a 
claim for service connection for tinea 
versicolor and erythema multiforme, and 
claim for nonservice-connected pension 
benefits (including special monthly 
pension), send him another VCAA letter 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal 


precedent.  This additional letter, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the veteran's claims, as recently 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Moreover, this correspondence should 
provide the veteran with a detailed and 
case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to his 
petition to reopen a claim for         
service connection for tinea versicolor 
and erythema multiforme, as required by 
the Court's holding in  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.	Obtain any additional relevant 
treatment records from the Richmond 
VAMC, dated since        December 2004.  
Then associate all records received 
with the claims file for consideration.

3.	Schedule the veteran for a VA general 
medical examination.  Send the claims 
file to the examiner for a review of 
the veteran's pertinent medical 
history, including a complete copy of 
this remand. 

The examiner is then requested to offer 
an opinion with regard to whether the 
veteran is permanently and totally 
disabled due to medical impairment 
which would render it impossible for 
the "average person"  to follow a 
substantially gainful occupation.                      
In providing this determination, both 
service-connected and nonservice-
connected disorders may be considered 
(since the claim under review is for 
nonservice-connected pension benefits).  
Also,          the extent to which the 
underlying medical conditions are long-
term disorders as opposed to those that 
are more likely to resolve within a 
more brief time period, may be 
considered.  

It is also requested that the VA 
examiner comment,   to the extent 
possible, on whether the veteran 
requires aid and attendance, or is 
otherwise housebound as the result of 
one or more of his current medical 
conditions. 

If no opinion can be rendered on the 
questions, without resorting to pure 
speculation, please explain why this is 
not possible.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.	Then readjudicate the veteran's 
petition to reopen the previously 
denied claim for service connection for 
tinea versicolor and erythema 
multiforme, and claim for nonservice-
connected pension benefits (including 
under the provisions for SMP), in light 
of the additional evidence obtained.  
In readjudicating the nonservice-
connected pension claim, the RO should 
indicate its consideration of 38 
U.S.C.A. § 1513(a) permitting the 
exclusion of a permanent and total 
disability requirement in determining 
entitlement for veterans 65 years of 
age and older, and confirmed as the 
appropriate procedure in the Court's 
decision in Hartness v. Nicholson, 20 
Vet. App. 216 (2006).  If the claims 
are not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
the claims to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


